I am delighted and honoured to
have this opportunity once more to address this distinguished
gathering.
I bring with me from the Kingdom of Swaziland the
greetings and good wishes of Her Majesty Indlovukazi and
the whole Swazi nation to our fellow Members and friends.
Before I begin my remarks, I should like, on behalf of
the Kingdom of Swaziland, to express my deep condolences
to the people of India, who have suffered so much in the last
24 hours. Our thoughts and prayers reach out to the families
and friends of the victims of the tragic earthquake as they
struggle to overcome the effects of disaster. May Almighty
God protect all in the region from further suffering.
Mr. President, on behalf of the Swaziland delegation,
let me offer my sincere congratulations on your election to
the presidency of this forty-eighth session of the General
Assembly. Many issues of vital importance to the world
will be discussed during this session, and we are entirely
confident in your ability to lead us to a successful conclusion
in all our deliberations.
We should also like to express our deep appreciation to
your predecessor, Mr. Stoyan Ganev, who guided the
proceedings of the forty-seventh session to such great effect.
We are meeting at a time when our Organization is
faced with a number of concerns, whose challenge to our
resources, and to our unity, is perhaps without parallel in the
48 years of our existence.
We Members are fortunate that our success in meeting
these challenges lies to a large extent on the shoulders of our
Secretary-General, Mr. Boutros-Ghali, whose performance
over the last two years has fully justified our confidence in
him. The Kingdom of Swaziland pays a tribute to his skill,
vision and leadership, as we face increasing challenges -
internal as well as external - to our Organization. We are
confident in his ability to act on behalf of us all, as the
United Nations strives to maintain peace and security
throughout this troubled world and as we continue to fulfil
the hopes and wishes of our peoples, through the promotion
of social and economic development in all Member States.
We offer our Secretary-General the fullest support and
encouragement in the difficult times ahead.

Swaziland is delighted to extend the hand of friendship
to our six new Members, including our own African
continent’s newest nation, Eritrea. Earlier this year, we
praised the United Nations-sponsored elections, which
allowed Eritrea a peaceful transition to independence, and
we welcomed it to the Organization of African Unity family
of African nations. Now, that welcome is extended to this
larger family.
The admission of these new countries is further proof
of the importance we place on embracing all peoples within
our Organization: the principle of universality - of
representing all the nations of the world - is one that has
been at the very centre of the United Nation’s existence,
since our establishment in 1945.
All groups of people, all nations, regardless of size or
history, have a contribution to make towards ensuring a
safer, more prosperous world, in which we can live and
work in peace and provide the promise of economic and
political security for future generations.
Just one month ago Swaziland celebrated an event of
great importance in the history of the Kingdom. Twentyfive years ago, on 6 September 1968, we regained our
independence and resumed our rightful place in the world
once more, as a free, sovereign nation.
To mark such an historic occasion, we hosted a large
number of Heads of State and other representatives of
countries from every corner of our globe for three days of
celebration and rejoicing.
While the event was one of great national jubilation,
and an opportunity to give thanks to God for the many
blessings he continues to bestow on us, it was also a chance
to review the progress of the nation’s development; to
examine our successes and failures; and to learn from the
lessons of our first 25 years as a nation reborn.
We were also able to confirm the steps we are taking
to continue in our quest to bring all Swazis once more under
the protection of our leadership. A committee has been
established and negotiations are under way to restore the
land and the people that have been lost to us over the last
century. We shall be keeping this Organization fully
informed of developments.
Most prominent among Swaziland’s blessings have
been the peace and stability we have continued to enjoy
throughout these times of great change and disorder. As a
nation, we confirmed how important a role our unity plays
in preserving the conditions for our stability, and
demonstrated what we could do to ensure that those
conditions will be enjoyed by future generations.
We acknowledged that two factors have contributed
most to our unity: first, the emphasis we have always
placed on those aspects of our national character that make
us unique from others - our traditions, our customs and our
culture; and, secondly, our policy of always acting in
consensus, wherever possible, on issues of national
importance.
These traditional values which continue to guide and
lead us today may seem old-fashioned and out of date in
today’s world. But they have served Swaziland well and
will continue to bind the Swazi nation together for many
generations to come.
I do not wish to give the impression that time has stood
still for us in our remote corner of the African continent -
far from it. Swaziland, too, has felt the winds of change
which have blown throughout the world; and together, as a
family, we have bent to accommodate them, for the good of
the nation as a whole.
One current example is the process of political reform
on which we are embarked.
As I mentioned a few moments ago, Swaziland is
governed by the principle of rule by consensus of the people.
Through the ages, our leaders have ruled with the consent of
the nation, and this principle continues today. So when the
effects of global political reform began to be felt in the
Kingdom, all Swazis were given the opportunity to offer
their individual opinions on the need for change.
The result was a series of recommendations by the
majority of the Kingdom to bring about a number of
democratic reforms, of which the most important concerned
changes in our electoral system to allow direct and
accountable representation in Parliament.
The decision by the people to implement the changes
was announced last October, and the first stage of elections
under the new system was successfully conducted a week
ago. The final stage will take place in 10 days’ time.
Our new-found political maturity has also resulted in
the lifting of certain restrictive measures which, for various
reasons, had been thought necessary in the past.
Forty-eighth session - 1 October l993 3
These moves, and indeed the process throughout, has
been warmly welcomed and supported wholeheartedly by the
international community. More importantly, it has fulfilled
the wishes of the vast majority in Swaziland.
Ahead of us lies the implementation of the other
recommendations made by the Kingdom. We shall take
these steps forward in the way we always conduct business -
quietly, peacefully and with the consent of all our people.
I give this outline of recent reforms in Swaziland not
from any need to justify our actions to the outside world, nor
indeed to gain the approval of the international community.
No, I simply offer it as an example of the importance we, as
a nation, place on our unity, and on the principle of meeting
fresh challenges together, as a family.
Swaziland’s internal policy is mirrored in our dealings
with the outside world. Throughout our history, we have
consistently pursued a policy of encouraging the settlement
of all disputes through peaceful dialogue and negotiation.
We are heartened that this principle is shared by the United
Nations in its attempts to maintain global peace and security.
It is a distressing fact that the challenges facing the
United Nations in this regard have reached a level perhaps
without equal since its establishment at the end of the last
global conflict.
The consequences of the breakup of the former Soviet
Union, in particular, have focused world attention on
continental Europe, where the situations in the former
Yugoslavia and Georgia continue to give us all great cause
for concern.
The horrors of the war in Bosnia reinforce the belief
that we need some way of limiting the effects of tension
before they are allowed to expand and explode.
Swaziland has fully supported the efforts of the United
Nations and the European Community to bring about a
negotiated settlement to the conflict; and we recognize the
work of those involved in the process towards peace.
Special mention must be made of the contribution of
the members of the United Nations Protection Force
(UNPROFOR) in Bosnia, who risk their lives daily in their
courageous attempts to bring relief to the suffering of so
many. We urge the leaders of the three sides to find the
basis for a peaceful settlement before the start of a winter
which many thousands will otherwise not have a chance of
surviving.
Not far away, in Georgia, we have witnessed with
concern the unfolding of another tragedy whose
consequences may well be felt for some time to come.
Swaziland urges those involved, with the support from those
having influence in the area, to learn from the suffering of
Bosnia and to find a peaceful, negotiated settlement to the
dispute that has ruined the stability of a nation which so
recently rejoiced in its new-found independence.
The last two weeks have seen the internal political
struggle in Russia reach a critical point, constituting a very
serious threat to the stability of that great country.
Most countries in the world have learned from bitter
experience that there is no easy path to reform, no certain
blueprint, no overnight success.
As a country with enormous strategic and historical
importance, Russia has held our attention throughout its
often painful transition, and our thoughts are with its people
during this latest internal crisis. Swaziland joins the rest of
the international community in supporting a peaceful
resolution to the constitutional struggle on whose outcome
the peace of the entire region may depend.
Cyprus continues to give cause for concern to my
delegation, fully 19 years after the short but destructive
conflict that brought division to that unhappy island.
Swaziland shares with Cyprus membership in the British
Commonwealth of Nations, and we support the untiring
efforts of our Secretary-General to promote dialogue
between Greeks and Turks so that a lasting settlement,
acceptable to all, may be found.
Closer to home, for many of our brotherly African
countries conflict and internal strife continue to be the
major obstacles in the way of the development of the
continent as a whole. Of particular distress to us in southern
Africa is the appalling disaster which has overtaken our
brothers in Angola, where more tragedies occur each day
than anywhere else in the world. If any country has suffered
enough it is surely Angola. No reason can possibly justify
the scale of the disaster suffered by so many. We therefore
support the measures taken by the United Nations to bring
about an end to the conflict, and we appeal to those
responsible for the continuation of the suffering to allow
sense and reason to prevail. The elections last September
were judged free and fair by organizations of which we are
a member and whose views we respect. We appeal to both
4 General Assembly - Forty-eighth session
sides to come together in a spirit of understanding and
compromise to achieve a lasting peace for the whole
country. The efforts of our United Nations Special Envoy
in this difficult and dangerous assignment deserve our fullest
support.
On the other side of our continent, we continue with
grave concern to look on the situation in Somalia, where,
despite the efforts of the large United Nations force and a
large measure of success at the start of the operation, a
formula for lasting peace still cannot be found. Swaziland
gives due praise to the members of the peace-keeping force
as they attempt to maintain the conditions in which food and
medical relief can reach those most in need. Clearly, the
support of the international community will be necessary for
the foreseeable future - despite the enormous drain this will
mean on our limited resources - as efforts are made to help
establish suitable political conditions in the country to
encourage sustainable development.
Despite these setbacks to global peace, the last 12
months have seen considerable successes recorded in other
areas, many of which owe much to the efforts of the United
Nations. In this Hall on Monday, President Clinton spoke
of the determination of his Administration to continue with
the policy of encouraging an end, once and for all, to the
spread of nuclear, chemical and biological weapons.
Swaziland supports any measure to limit the ability of all
countries to make political use of weapons of mass
destruction, and we call on all the nuclear Powers to give the
initiative the support it deserves.
Of perhaps greatest immediate significance in the area
of global peace, however, was the recent signing of the
peace accord between Israel and the Palestine Liberation
Organization. Swaziland joins the rest of the world in
welcoming with enormous relief this sign of real progress
towards peace in the Middle East. We acknowledge those
who have contributed to this first, vital step towards a
settlement of the crisis which has afflicted the region for so
long. In particular, the determination of the two leaders,
Prime Minister Rabin and Chairman Arafat, to bring about
the conditions for a settlement deserves the praise of us all.
Meanwhile, along with the rest of the world, we
recognize that many challenges lie ahead in the process of
reconciliation and peaceful resettlement. Above all, there
must be a firm commitment to the process from all nations
in the region. The responsibility for a successful future lies
as much with the neighbouring countries as it does with
Israel and the Palestine Liberation Organization.
Swaziland therefore welcomes the immediate favourable
response to the treaty from many in the region, and we offer
our wholehearted support to the process begun with that
historic handshake. Our hopes and prayers for lasting peace
are with the people of the Middle East.
The successful conclusion of another long-running
conflict owes much to the efforts of the United Nations and
is worth highlighting. The free and fair elections in
Cambodia have, hopefully, brought an end to many years of
suffering by the Cambodian people and fully justified the
support we, as Member States, gave to the process.
Challenges to peace in that country remain, however,
and, while welcoming the moves to unite the people behind
a newly established monarchy, Swaziland is concerned that
any remaining differences be resolved through negotiation,
and not by the means that, in the past, gave rise to such
hatred and division among the Cambodian people.
Africa, too, has experienced encouraging developments
over the past 12 months. Of particular relevance to
Swaziland have been the ongoing peace processes in the
neighbouring countries of Mozambique and South Africa.
Later this month we shall formally begin the process of
returning the tens of thousands of Mozambican refugees to
their homeland. Swaziland has hosted these unfortunate
victims of civil war for many years, with the assistance of
the United Nations High Commissioner for Refugees. We
praise all those who have contributed to the peace effort.
Above all, we recognize the willingness of both sides to
bring an end to the suffering of so many fellow-countrymen.
We therefore acknowledge the commitment to peace of
President Chissano and Mr. Dhlakama, who have given an
example to the leaders of other countries experiencing
internal struggles. We pray that the peace process will be
allowed to run its course, with the assistance of the United
Nations force that is stationed in the country. Swaziland
stands ready to help Mozambique to regain its significance
in the region.
The situation in South Africa - our other neighbour -
too gives some reason for long-term hope of a peaceful
transition to majority rule and the birth of a new South
Africa. This view has been strengthened by the speeches
that President De Klerk and Mr. Mandela made in the
United States last week. The negotiation process has
proceeded in accordance with a tight timetable, and
important successes have been recorded. I refer, for
example, to the recent agreement concerning conditions for
the establishment of the Transitional Executive Council.
Forty-eighth session - 1 October l993 5
The setting of a date for elections - April 1994 - is of
particular importance as it provides a focus for the black
community, which has been denied the vote for so long.
However, major obstacles remain if next year’s election date
is to be met. Prominent among these is the distressing
continued violence in many sections of South African
society. This has resulted in widespread loss of confidence
in the peace process. We appeal to the leaders of all parties
in South Africa to impose the maximum restraint on those
who threaten the real progress that has been made so far.
We pray that reason will prevail and that the existing forum
for peaceful negotiation will be used for the resolution of
any differences.
A matter of equal concern, and with the potential to
give rise to greater problems in the long term, is the absence
from the negotiations of representatives of large sections of
the country. Empty chairs at the negotiating table will result
in an incomplete solution to the problem of creating a new
South Africa. All South Africans must be represented at the
talks, so that each may feel that he is a part of the solution.
Conditions must be found to give all in South Africa,
regardless of race or belief, a voice in the transition process.
In the meantime, in accordance with the wishes of the
majority of South Africans, Swaziland supports the call for
the lifting of the remaining economic and trade sanctions
against South Africa, to enable the country to begin the long
and difficult process of resolving the many development
challenges it faces.
Swaziland looks forward to welcoming a new South
Africa as a major force in the development of the region.
Further north in our continent, the recent signing of the
peace accord in Liberia will, we hope, bring to an end a
long and painful chapter in the history of that unhappy
country. Swaziland endorses the offer of the United Nations
earlier this year to assist in the electoral process. We appeal
to all Liberian leaders to respect the peace process and to
put their faith in the electoral system, so that the country
may begin the task of rebuilding in an atmosphere of
national unity and conciliation.
As we examine the extent of United Nations
involvement in peace-keeping operations around the world,
it is clear that we face major questions about our ability to
cope with future conflict situations. While Swaziland salutes
the courage and dedication of the 80,000 men and women of
the various United Nations forces on assignment in 17
separate operations throughout the world, we support the call
of other Members for a full examination of the way in which
our peace-keeping operations are managed, with a view to
securing the maximum benefit from our limited resources.
We are approaching our fiftieth anniversary, and this is
a suitable moment to review our past performance in this
area and to draw on our collective experience so that in
future peace-keeping roles we may make the most efficient
use of our resources. Swaziland therefore welcomes the call,
in the Secretary-General’s report "An Agenda for Peace", for
discussion of these vital issues during the current session.
At the beginning of my address I expressed the Swazi
delegation’s welcome for the accession of six new Members
as an indication of the Organization’s respect for the
principle of universality. We confirmed that it is a basic
human right of all peoples to be represented at the United
Nations so that the widest possible range of opinions and
experience may be pooled, and the benefits of the
Organization shared by all countries.
The President returned to the Chair.
Yet the Kingdom of Swaziland has enjoyed a long and
happy relationship with 21 million people who believe that
they have had no representation here since 1971: I refer to
the people of the Republic of China.
For the past 25 years the Republic of China has shown
itself to be a true friend of Swaziland. We have benefited
from the experience of development which has lifted the
Republic of China to a position high on the list of
industrialized nations. The rest of the world has been
excluded from that experience and from the positive
contribution that we feel the Republic of China can make to
the international community. It is a contribution that the
Government and the people of that nation have demonstrated
their will and desire to make. And 21 million people feel
that they are denied the right of representation here in the
United Nations by men and women of their own choice. In
the interest of equity and justice, their collective voice
deserves to be heard.
Swaziland therefore supports the call from other
Member States for the establishment of an ad hoc committee
to look into the issue of the Republic of China’s re-entry
into the United Nations.
Following from the issue of basic human rights among
nations, Swaziland attached great importance to our
attendance at the Conference in Vienna last June. We made
6 General Assembly - Forty-eighth session
clear the priority we attach to the promotion and protection
of human rights in our own country and the important role
we believe that plays in the maintenance of peace and
stability throughout the world.
The principle of equality among nations is one that has
guided our foreign policy since independence, and we join
other Member States in welcoming the Conference’s
Declaration and Programme of Action. We look forward to
the discussion here in the General Assembly of proposals
agreed at the Conference, and we stand ready to implement
them where necessary.
For many years after independence the Kingdom of
Swaziland enjoyed a period of steady growth and reasonable
prosperity, despite the difficulties experienced by other
developing nations in our region. The world-wide economic
recession and the drought years of 1991 and 1992 meant an
end to the expansion of our economy, and the Kingdom
braced itself for some tough times ahead. As a developing
country we are heavily reliant on the economies of nations
that are more industrialized than ours, and the failure of the
projected world-wide recovery in 1993 has added to our
despair.
We have recognized that there are internal measures we
must take ourselves, and we are active in attempting to
strengthen our industrial and agricultural base; but we
remain dependent on outside support to finance programmes
to help achieve our objectives.
The Kingdom has begun a programme of action for our
own economic development, based on the principle of
national consensus that was so successful in our political
reforms. The United Nations continues to support us in the
planning and coordination of our efforts, and we will need
that support for some time to come if we are to experience
the growth we need for the economic security of future
generations.
One area in which we have been concentrating much
effort is the expansion of our export markets and our trade
relations with other countries. We have therefore been
following anxiously the prolonged process of concluding the
General Agreement on Tariffs and Trade (GATT) talks. We
have a saying in Africa: "When the elephants fight, the ants
get squashed." For our small, developing nation, much
depends on the successful outcome of the talks. We are, in
particular, looking forward to an international trade package
which will take full account of the needs of the developing
nations and will make allowances for current trade
agreements between us and the first world. Another
deadline is just two months away. We appeal to the world’s
major economic Powers to consider the long-term fate of our
people and not to be seduced by the short-term political
advantage to be gained from indecision and delay.
Although we will be heavily reliant on the outcome of
the GATT talks, Swaziland and the other countries in the
Southern and Eastern African regions have followed the
example of other major trading blocs around the world and
formed our own regional common markets. The Southern
African Development Community (SADC), of which
Swaziland is currently Vice-Chairman, and the Preferential
Trade Area (PTA) for Eastern and Southern African States
are models of inter-nation cooperation. Our objective is the
improvement of all our peoples through closer economic and
trade cooperation and development between member States.
Through our membership in these trade organizations, we are
trying to open up more regional markets to complement
those we have established overseas. Our long-term target is
to achieve a measure of regional self-reliance, and it is one
that deserves the support of the developed world. SADC,
the PTA and other arrangements like them will succeed as
long as we can count on the support and commitment of
organizations such as the United Nations. I commend them
to this Assembly.
Swaziland fully agrees with the United Nations in
attaching importance to the concept of sustainable
development among Member nations, and we welcome your
call, Mr. President, for an agenda for development to have
priority focus in this session. In this regard, we intend to
take a full and active part in next year’s conference on
population and development, and the Heads of State summit
on social issues in 1995.
The concept of a holistic approach to development -
taking into account issues such as the environment, human
settlement, population management, productive employment
and the easing of poverty - is one that forms the basis of our
own nation’s policies.
We are working hard to ensure that our development is
sustainable for the benefit of future generations of Swazis -
just as our forefathers made sacrifices to ensure a secure and
prosperous heritage for us.
We therefore welcome any initiative that places
population concerns at the centre of all social, economic,
political and environmental activities and we look forward to
a worthwhile output from Cairo next year and from the
social Summit in 1995.
Forty-eighth session - 1 October l993 7
It has been an eventful and exciting year. The first
steps have been taken towards the resolution of many
long-standing problems, but many challenges remain.
The need for internal adjustments in the administration
of the Organization has been clearly identified and we look
forward to monitoring more effective operations as a result
of the initiatives taken by the Secretary-General. Despite
these, the United Nations can be proud of its record over the
past twelve months and the Kingdom of Swaziland salutes
all those who have contributed to the many substantial
achievements we have recorded.
I should like to give my personal assurance that
Swaziland will demonstrate its confidence in the
Organization by paying its dues on time and with great
willingness in the firm expectation that they will be put to
the best possible use. We urge all other Member States to
take the same attitude so that the Organization might have
the funds available to undertake the programmes of
assistance that are so desperately needed throughout the
world.
In conclusion I should like to take this opportunity, on
behalf of Her Majesty, the Indlovukazi, and the whole Swazi
nation, to express my deep gratitude to the United Nations
Development Programme (UNDP) and all its sister agencies,
for the many programmes of assistance undertaken in
Swaziland since its independence.
We believe that the United Nations remains the only
truly global forum for confronting the challenges facing the
world today, and the only body with the resources and the
commitment to implement the solutions. The world would
indeed be a more troubled place without the combined
efforts of all of us here.
We take pride in reaffirming our commitment to the
principles and ideals contained in our founding Charter.
